      Case 2:18-cv-01866-TLN-DB Document 14 Filed 05/26/20 Page 1 of 4

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    WILLIAM J. WHITSITT,                              No. 2:18-cv-1866 TLN DB PS
12                       Plaintiff,
13            v.                                        FINDINGS AND RECOMMENDATIONS
14    SELECT STAFFING; COSTCO
      WHOLESALE MEATS,
15

16                       Defendants.
17

18          Plaintiff William Whitsitt is proceeding in this action pro se and in forma pauperis. This

19   matter was referred to the undersigned in accordance with Local Rule 302(c)(21) and 28 U.S.C. §

20   636(b)(1). On October 30, 2019, the undersigned ordered plaintiff to supply the U.S. Marshall

21   with the documents necessary to serve defendants with process and to file a statement confirming

22   submission of the necessary documents within twenty-one days. (ECF No. 10 at 2.) Plaintiff was

23   cautioned that failure to timely comply could result in a recommendation that this action be

24   dismissed. (Id. at 4.)

25          Plaintiff was also issued a letter that same day advising plaintiff that Rule 4 of the Federal

26   Rules of Civil Procedures provides that if a defendant is not served within 90 days, the court must

27   dismiss the defendant without prejudice. (ECF No. 11.) Plaintiff, however, did not respond to

28   the October 30, 2019 order in any manner and no defendant has appeared in this action.
                                                       1
      Case 2:18-cv-01866-TLN-DB Document 14 Filed 05/26/20 Page 2 of 4

 1          Accordingly, on March 26, 2020, the undersigned issued an order to show cause as to why

 2   this action should not be dismissed for lack of prosecution. (ECF No. 13.) Plaintiff was ordered

 3   to show cause in writing within twenty-eight days. The twenty-eight-day period has expired and

 4   plaintiff has not responded in any manner.

 5                                                ANALYSIS

 6          The factors to be weighed in determining whether to dismiss a case for lack of prosecution

 7   are as follows: (1) the public interest in expeditious resolution of litigation; (2) the court’s need

 8   to manage its docket; (3) the risk of prejudice to the defendant; (4) the public policy favoring

 9   disposition on the merits; and (5) the availability of less drastic sanctions. Hernandez v. City of

10   El Monte, 138 F.3d 393, 398 (9th Cir. 1998); Ferdik v. Bonzelet, 963 F.2d 1258, 1260 (9th Cir.

11   1992); Carey v. King, 856 F.2d 1439, 1440 (9th Cir. 1988). Dismissal is a harsh penalty that

12   should be imposed only in extreme circumstances. Hernandez, 138 F.3d at 398; Ferdik, 963 F.2d

13   at 1260.

14          Failure of a party to comply with the any order of the court “may be grounds for

15   imposition by the Court of any and all sanctions authorized by statute or Rule or within the

16   inherent power of the Court.” Local Rule 110. Any individual representing himself or herself

17   without an attorney is nonetheless bound by the Federal Rules of Civil Procedure, the Local

18   Rules, and all applicable law. Local Rule 183(a). A party’s failure to comply with applicable

19   rules and law may be grounds for dismissal or any other sanction appropriate under the Local

20   Rules. Id.
21          Here, plaintiff failed to comply with multiple orders of this court. Plaintiff was given

22   multiple opportunities to demonstrate an intent to prosecute this action and has failed to do so. In

23   this regard, plaintiff’s lack of prosecution of this case renders the imposition of monetary

24   sanctions futile. Moreover, the public interest in expeditious resolution of litigation, the court’s

25   need to manage its docket, and the risk of prejudice to the defendant all support the imposition of

26   the sanction of dismissal. Only the public policy favoring disposition on the merits counsels
27   against dismissal. However, plaintiff’s failure to prosecute the action in any way makes

28   disposition on the merits an impossibility. The undersigned will therefore recommend that this
                                                         2
      Case 2:18-cv-01866-TLN-DB Document 14 Filed 05/26/20 Page 3 of 4

 1   action be dismissed due to plaintiff’s failure to prosecute as well as plaintiff’s failure to comply

 2   with the Court’s orders. See Fed. R. Civ. P. 41(b).

 3           Accordingly, IT IS HEREBY RECOMMENDED that:

 4           1. Plaintiff’s June 19, 2019 second amended complaint (ECF No. 9) be dismissed without

 5   prejudice; and

 6           2. This action be closed.

 7           These findings and recommendations will be submitted to the United States District Judge

 8   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(1). Within thirty (30) days

 9   after being served with these findings and recommendations, plaintiff may file written objections

10   with the court. A document containing objections should be titled “Objections to Magistrate

11   Judge’s Findings and Recommendations.” Plaintiff is advised that failure to file objections within

12   the specified time may, under certain circumstances, waive the right to appeal the District Court’s

13   order. See Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

14   Dated: May 22, 2020
15

16

17

18

19

20
     DLB:6
21   DB/orders/orders.pro se/whitsitt1866.dlop.f&rs

22

23

24

25

26
27

28
                                                        3
     Case 2:18-cv-01866-TLN-DB Document 14 Filed 05/26/20 Page 4 of 4

 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                          4
